Appeal by plaintiff from a judgment óf the Supreme Court, Nassau County, entered March 16,1967 in favor of defendant Frances Schwartz dpon a jury verdict. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The findings of fact below are affirmed. It was error to admit into evidence á statement over the telephone to an insurance broker, allegedly made by a defendant who did not witness the accident, because" the statement was a self-serving declaration which was hearsay- and ’therefore was prejudicial to plaintiff (Johnson v. Lutz, 253 N. Y. 124; Williams v. Alexander, 309 N. Y. 283; Cox v. State of New York, 3 N Y 2d 693). Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.